Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This communication is a first office action, non-final rejection on the merits.  Claims 1-25, as originally filed, are currently pending and have been considered below.

Information Disclosure Statement
3.   The information disclosure statement (IDS) submitted on 11/12/2021, 12/21/2021, 03/02/2022, 03/29/2022, 05/11/2022 and 06/17/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Claim Rejections - 35 USC § 112
4.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.   Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 13 and 14, claim 13 recites the limitation “wherein deploying the process model and performing online PSE optimization”.  Claim 14 recites similar language.  The recitation of “wherein…performing online PSE optimization” lacks antecedent basis as the parent claim  It is unclear if applicant is attempting to refer to the previously defined element, or attempting to define a new element.  

Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


7.      Claims 1, 4-8, 15-20 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1, 2-6, 12-17 and 25 of U.S. Patent No. US 11348018 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of the instant application are broader than the claim limitation found on U.S. Patent No. US 11348018 B2. 
The table below shows comparison of claims of the instant application with claims of U.S. Patent No. US 11348018 B2.  Differences have been bolded for clarity purposes.
Claims of Instant application(16/434,793)
Claims of U.S. Patent No. US 10631394 B2 
1. A method of building and deploying a model to optimize assets in an industrial process, the method comprising:
generating a dataset by loading a set of process variables of a subject industrial process, each process variable including measurements related to at least one component of the subject industrial process;

identifying and removing measurements that are invalid in quality for modeling a failure in the subject industrial process;

enriching the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables;

identifying groups of highly correlated inputs by performing cross-correlation analysis on the dataset;




selecting features of the dataset using (a) a representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified groups of highly correlated inputs;


building and training a process model based on the selected features of the dataset; and

deploying the process model to optimize assets for real-time operations of the subject industrial process.



4. The method of claim 1 wherein the measurements of each process variable are loaded in a time-series format or structured data format from at least one of a plant historian data, plant asset database, plant management system, formatted spreadsheet, formatted text file, and formatted binary file.

5. The method of claim 1 wherein the measurements that are invalid in quality include at least one of: missing values, frozen signals, outlier values, values out of process in high and low limits, and extremely high noisy values.

6. The method of claim 1 further comprising repairing the invalid in quality measurements by at least one of: filing in missing values using interpolation, applying none-phase-shift filters to de-trend drifting and filter noisy values, replacing values with model-produced values, up-sampling values with snapshots or calculated averages, and down-sampling values with interpolated values.


7. The method of claim 1 wherein deriving the one or more feature variables and corresponding values includes using at least one of: an engineering equation, engineering domain knowledge, plant economics equations, plant economics domain knowledge, planning and scheduling knowledge, primal and dual information resulting from an economic optimization of the underlying plant asset, a nonlinear transform, a logarithm transform, quadratic or polynomial transform, a statistical measurement over time for a time-series dataset, a calculation of a moving average value, estimates of rate of change, a calculation of standard deviation over time, a calculation of moving standard deviation, and a calculation of moving changing rate.

8. The method of claim 7 wherein deriving the one or more feature variables and corresponding values includes using engineering domain knowledge, and wherein engineering domain knowledge includes at least one of: computation of a compression efficiency of a compressor, computation of a flooding factor of a distillation column, computation of internal refluxes flow, and a user defined key performance indicator for the subject industrial process.

15. A computer system for building and deploying a model to optimize assets in an industrial process, the system comprising:

a processor operatively coupled to a data storage system, the processor configured to implement: 


a data preparation module configured to: generate a dataset by loading a set of process variables of a subject industrial process, each process variable including measurements related to at least one component of the subject industrial process; 


identify and remove measurements that are invalid in quality for modeling a failure in the subject industrial process; 


enrich the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables; 

identify groups of highly correlated inputs by performing cross- correlation analysis on the dataset; and 




select features of the dataset using (a) a representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified groups of highly correlated inputs; 


a model development module configured to build and train a process model based on the selected features of the dataset; and 
an execution module configured to deploy the process model to optimize assets for real-time operations of the subject industrial process. 




16. The system of claim 15 wherein the data preparation module is further configured to load measurements of each process variables in a time-series format or structured data format from at least one of a plant historian data, plant asset database, plant management system, formatted spreadsheet, formatted text file, and formatted binary file.
17. The system of claim 15 wherein the measurements that are invalid in quality include at least one of: missing values, frozen signals, outlier values, values out of process in high and low limits, and extremely high noisy values.

18. The system of claim 15 wherein the data preparation module is further configured to repair the invalid in quality measurements by at least one of: filing in missing values using interpolation, applying none-phase-shift filters to de-trend drifting and filter noisy values, replacing values with model produced values, up-sampling values with snapshots or calculated averages, and down-sampling values with interpolated values.

19. The system of claim 15 wherein the data preparation module is further configured to derive the one or more feature variables and corresponding values using at least one of: an engineering equation, engineering domain knowledge, a nonlinear transform, a logarithm transform, quadratic or polynomial transform, a statistical measurement over time for a time-series dataset, a calculation of a moving average value, estimates of rate of change, a calculation of standard deviation over time, a calculation of moving standard deviation, and a calculation of moving changing rate.


20. The system of claim 19 wherein the data preparation module is configured to derive the one or more feature variables and corresponding values using engineering domain knowledge, and wherein engineering domain knowledge includes at least one of: computation of a compression efficiency of a compressor, computation of a flooding factor of a distillation column, computation of internal refluxes flow, and a user defined key performance indicator for the subject industrial process.
25. A non-transitory computer-readable data storage medium comprising instructions causing a computer to:
generate a dataset by loading a set of process variables of a subject industrial process, each process variable including measurements related to at least one component of the subject industrial process;
identify and remove measurements that are invalid in quality for modeling a failure in the subject industrial process;

enrich the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables;

identify groups of highly correlated inputs by performing cross-correlation analysis on the dataset;




select features of the dataset using (a) a representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified groups of highly correlated inputs;


build and train a process model based on the selected features of the dataset; and 
deploy the process model to optimize assets for real-time operations of the subject industrial process. 
A computer-implement method for building and deploying a model predicting failure in an industrial plant or equipment process, the method comprising: generating a dataset by loading a set of process variables of a subject industrial plant or equipment process, each process variable comprising measurements related to at least one component of the subject industrial process; 

cleansing the generated dataset by identifying and removing measurements that are invalid in quality for modeling a failure in the subject industrial process; 
enriching the cleansed dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, the enriching adding the values of the one or more derived feature variables to the cleansed dataset; 

identifying groups of highly correlated inputs by performing cross-correlation analysis on the cleansed and enriched dataset, each identified group of highly correlated inputs includes one or more of: measurements of a subset of the process variables and values of derived feature variables in the cleansed and enriched dataset; 
performing feature selection using: (a) one representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified groups of highly correlated inputs, the results from the performed feature selection being output to a sub-dataset; 
building and training a failure model using the sub-dataset; and 

executing the built and trained failure model to monitor the real-time operations of the subject industrial process, wherein, based on the monitoring, predicting failures in the real-time operations. 

2.    The method of Claim 1, wherein the measurements of each process variable are loaded in a time-series format from at least one of a plant historian data, plant asset database, plant management system, formatted spreadsheet, formatted text file, and formatted binary file. 


3. The method of Claim 1, wherein the measurements that are invalid in quality include at least one of: missing values, frozen signals, outlier values, values out of process in high and low limits, and extremely high noisy values.

4. The method of Claim 3, where the cleansing further comprising repairing the invalid in quality measurements by at least one of: filing in missing values with interpolation, applying none-phase-shift filters to de-trend drifting and filter noisy values, replacing values with model produced values, down-sampling values with snapshots or calculated averages, and up-sampling values with interpolated values.

5. The method of Claim 1, wherein deriving the one or more feature variables and corresponding values by at least one of: an engineering equation, engineering domain knowledge, a nonlinear transform, a logarithm transform, quadratic or polynomial transform, a statistical measurement over time for a time-series dataset, a calculation of a moving average value (MVA), estimates of rate of change, a calculation of standard deviation over time (STD), a calculation of moving standard deviation (MVSTD), and a calculation of moving changing rate.






6. The method of Claim 5, wherein engineering domain knowledge includes at least one of: computation of a compression efficiency of a compressor, computation of a flooding factor of a distillation column, computation of internal refluxes flow, and a user defined key performance indicator (KPI) for the subject industrial process.




12. A computer system for building and deploying a model predicting failure in an industrial process or equipment, the system comprising: a processor; and a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that, when executed by the processor, the computer code instructions cause the computer system to implement: (
a) a data importer module configured to: generate a dataset by loading a set of process variables of a subject industrial plant or equipment process, each process variable comprising measurements related to at least one component of the subject industrial process; 
(b) an input data preparation module configured to: cleanse the generated dataset by identifying and removing measurements that are invalid in quality for modeling a failure in the subject industrial process; 
enrich the cleansed dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, the enriching adding the values of the one or more derived feature variables to the cleansed dataset; 
identify groups of highly correlated inputs by performing cross-correlation analysis on the cleansed and enriched dataset, each identified group of highly correlated inputs includes one or more of: measurements of a subset of the process variables and values of derived feature variables in the cleansed and enriched dataset; and perform feature selection using: (a) one representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified groups of highly correlated inputs, the results from the performed feature selection being output to a sub-dataset; 
(c) a model training module configured to build and train a failure model using the reduced dataset; and
 (d) a model execution module configured to execute the built and trained failure model to monitor the real-time operations of the subject industrial process, wherein, based on the monitoring, the built and trained failure model predicts failures in the real- time operations.

13. The system of Claim 12, wherein the data importer module is further configured to load measurements of each process variables in a time-series format from at least one of a plant historian data, plant asset database, plant management system, formatted spreadsheet, formatted text file, and formatted binary file.

14. The system of Claim 12, wherein the measurements that are invalid in quality include at least one of: missing values, frozen signals, outlier values, values out of process in hi and low limits, and extremely high noisy values.

15. The system of Claim 12, wherein the input data preparation module is further configured to repair the invalid in quality measurements by at least one of: filing in missing values with interpolation, applying none-phase-shift filters to de-trend drifting and filter noisy values, replacing values with model produced values, up-sampling values with snapshots or calculated averages, and down-sampling values with interpolated values.

16. The system of Claim 12, wherein the input data preparation module is further configured to derive the one or more feature variables and corresponding values by at least one of: an engineering equation, engineering domain knowledge, a nonlinear transform, a logarithm transform, quadratic or polynomial transform, a statistical measurement over time for a time- series dataset, a calculation of a moving average value (MVA), estimates of rate of change, a calculation of standard deviation over time (STD), a calculation of moving standard deviation (MVSTD), and a calculation of moving changing rate.

17. The system of Claim 12, further comprising wherein engineering domain knowledge includes at least one of: computation of a compression efficiency of a compressor, computation of a flooding factor of a distillation column, computation of internal refluxes flow, and a user defined key performance indicator (KPI) for the subject industrial process.



24. A computer program product comprising: 


generate a dataset by loading a set of process variables of a subject industrial plant or equipment process, each process variable comprising measurements related to at least one component of the subject industrial process; cleanse the generated dataset by identifying and removing measurements that are invalid in quality for modeling a failure in the subject industrial process; 
enrich the cleansed dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, the enriching adding the values of the one or more derived feature variables to the cleansed dataset;
identify groups of highly correlated inputs by performing cross-correlation analysis on the cleansed and enriched dataset, each identified group of highly correlated inputs includes one or more of: measurements of a subset of the process variables and values of derived feature variables in the cleansed and enriched dataset; perform feature selection using: (a) one representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified groups of highly correlated inputs, the results from the performed feature selection being output to a sub-dataset; 
build and train a failure model using the sub-dataset; and 
execute the built and trained failure model to monitor the real-time operations of the subject industrial process, wherein, based on the monitoring, predicting failures in the real-time operations.







Claim Rejections - 35 USC § 103
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.            Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PUB NO: US 20160320768 A1) in view of Achin et al  ("US 20180060738 A1)

Regarding claim 1, 25
Zhao teaches method of building and deploying a model to optimize assets in an industrial process, (see para 009-010 and fig 8 computer system and methods may build, calibrate, and deploy a hybrid first principles and inferential model online to generate continuous KPIs for representing plant events. A hybrid model may provide reliable, accurate and continuous KPI value estimations in an online application. The invention allows process engineers and operators to deploy numerous well-developed first principles models online for KPI calculation and real-time prediction estimation, providing a powerful solution to many issues faced at the plant. As a result, the unit (process) operation becomes more transparent to process engineers and/or operators than before and enable them to address many practical operational performance issues of today, such as preventing column flooding and avoiding unwanted plant shutdown. See para 15-As such, the system and methods provide process engineers and operators with a highly efficient tool for event causality analysis in various process industry applications, including but not limited to, undesirable events root-cause analysis, operational trouble-shooting, and process faults detection and identification, as well as plant risk management.) the method comprising:

generating a dataset by loading a set of process variables of a subject industrial process, each process variable including measurements related to at least one component of the subject industrial process;( see para 009-A dataset consisting of model required measurements from a plant operation historian is retrieved and auto-data-slicing is applied to the dataset for data preprocessing and data selection. See para 36-the training data for the model calibration are generated by various components of a manufacturing plant and are sampled using a plurality of sensors (e.g., 109A-109I, 106, 107) strategically placed in the plant and are stored in a historian database 111 as plant operation historian data, as shown in FIG. 1. In some embodiments, the training data may be stored in other locations in memory. The hybrid analyzer 260 may include a variable selection component for selecting one or more measurable process variables from the training data as input data for performing the model calibration).

Examiner note:  Database 111 is a dataset by loading a set of measured process variable. 

identifying and removing measurements that are invalid in quality for modeling a failure in the subject industrial process; (see para 11-The computer system and methods may then use the continuous KPI values relevant to a particular undesirable plant event (i.e., event-relevant KPIs) to search for precursor candidates for the undesirable plant event from the thousands of process variables measurements. see para 69-Using the selected time intervals, at step 430, the search engine performs an initial elimination of process variables as part of the search process of potential precursors of the undesirable process behavior. The initial elimination removes process variables with poor overall correlations to the KPI, by the search engine only selecting process variable with global correlation above a specific threshold at the selected time intervals.)

identifying groups of highly correlated inputs by performing cross-correlation analysis on the dataset; (see para 12-the system and methods may then perform a cross-correlation analysis between the loaded process variables and the event-relevant KPIs of the selected time intervals, and thereby calculate a correlation score for each loaded process variable. See para 70-At step 440, the search engine then computes cross-correlation curves for the selected process variables over the selected time intervals. Then, the search engine calculates a cross-correlation score for each cross correlation curve by evaluating the positive and negative integral of the respective cross correlation curve. See para 86- FIG. 6G illustrates the operating regime discovery process for identifying precursor sets for different operating regimes. In FIG. 6G, time series sliding windows, along with an unsupervised learning algorithm, are used to identify clusters of precursor sets for sample operating regimes 1, 4, and 6 as shown. Only process variables determined as having high correlation scores for predicting flood variables in the cross-correlation analysis shown in FIG. 6F are used identify the clusters of precursor sets in FIG. 6G.)

selecting features of the dataset using (a) a representative input from each identified group of highly correlated inputs, (see para 71-72-at step 460, the search engine selects curves for all process variables with an accumulated score above a configured threshold, thereby eliminating all process variables as candidate precursors with scores below the configured threshold. This selection results in a dramatic reduction of the number of available candidates for precursors.

(b) measurements of process variables not in the identified groups of highly correlated inputs; (see para 36-The hybrid analyzer 260 may include a variable selection component for selecting one or more measurable process variables from the training data as input data for performing the model calibration. See para 84- The step of FIG. 6C uses raw and derived process variable measurements for building a trained inferential model)

Examiner note: Examiner consider the raw process variables are the measured process variables not identified in the groups of highly corelated inputs.

building and training a process model based on the selected features of the dataset; (see para 46-The inferential model is trained using the selected measurable process variables as input data, and the KPI's values calculated by the calibrated first principles model (of 210) as output data. see para 84- The step of FIG. 6C uses raw and derived process variable measurements for building a trained inferential model. The trained inferential model then estimates C2 splitter flooding relevant KPI values continuously between steady-state regimes. As shown in FIG. 6D, the first principles model and inferential model are used together over a time series as a hybrid model to generate continuous KPIs for predicting C2 splitter flooding behavior. and

deploying the process model to optimize assets for real-time operations of the subject industrial process. (see para 008- The invention allows process engineers and operators to deploy numerous well-developed first principles models online for KPI calculation and real-time prediction estimation, providing a powerful solution to many issues faced at the plant. See para 51-The calibrated and trained hybrid analyzer resulting from 210 and 220 is then deployed online to provide effective monitoring and fault detection on those targeted KPIs. Further, in an online running mode, the hybrid analyzer 260 provides a readily self-adaptable framework to re-calibrate the first principles model and update the inferential model for a persistent performance.)

Zhao does not teach enriching the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables.

In the related field of invention, Achin teaches enriching the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables; (see para 27-determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model. see para 59-60- the data indicative of the characteristics of the prediction problems includes data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, e-commerce, retail, internet-based advertising, internet-based recommendation engines, etc.); the provenance of the variables (e.g., whether each variable was acquired directly from automated instrumentation, from human recording of automated instrumentation, from human measurement, from written human response, from verbal human response, etc.); the existence and performance of known predictive modeling solutions for the prediction problem; etc. by identifying the time measurement variable in datasets corresponding to time-series prediction problems. see para 128- At step 412 of method 400, the user may refine the dataset (e.g., based on the results of the dataset evaluation). Such refinement may include selecting methods for handling missing values or outliers for one or more features, changing an interpreted variable's type, altering the transformations under consideration, eliminating features from consideration, directly editing particular values, transforming features using a function, combining the values of features using a formula, adding entirely new features to the dataset, etc.)

Examiner note: Examiner consider the refined dataset includes a new features with the corresponding predictive values which are added to the dataset. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of building and deploying a model to optimize assets in an industrial process as disclosed by Zhao to include enriching the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables as taught by Achin in the system of Zhao in order to develop, select, and/or understand predictive models with the model-specific predictive value of the feature for each of the prediction problems and using the predictive model on the test dataset to determine how well the model predicts the value of the target, relative to actual observations of the target.  (Abstract and para 002, Achin)

Regarding claim 2 
Zhao further teaches defining a process system engineering (PSE) problem of asset optimization with mathematical equations, (see equation 1-16 and para 45-  Equation (5) is a pre-defined process target KPI function, such as a flooding risk factor, column separation efficiency, and the like, depending on the subject process and the root-cause-analysis problem)

first principles and domain knowledges, (see para 55-Note, in the embodiment of FIG. 2B, the first principles model is configured as two separate modules, the first principles development model 268 for performing offline calibration functions and the first principles run-time model 271 for performing online functions. In other embodiments, the first principles model may be configured as one module for performing all related functions. During the calibration process, the derived data parameters from the first principles development model 268 are output to the model parameter module 270 for storage. The model parameters module 270 then uses the knowledge gained from the calibrating process to derive run-time model variables from the stored output. The model parameters module 270 provides the run-time model variables to the first principles run-time model 271 for online run-time deployment.)

model structures, (see para 48-Third, the hybrid analyzer 260 selects a model structure, such as a linear PLS, piece-wise-linear model, neural nets (NN) nonlinear model, or a BDN (bounded-derivative-net) model, and the like, depending on the underlying defined problem.)and 

physical and economical constraints.(see para 42 and equation 4)

Regarding claim 3
Zhao further teaches wherein defining a PSE problem for asset optimization includes at least one of:
using first principles and process domain knowledges to describe an asset optimization as a set of mathematical equations, and maximizing or minimizing one or more objective functions and subject to certain constraints; selecting model structures and including at least one of the simplified first- principle models, surrogate models, hybrid models, PCA or PLS models, machine- learning (ML) models; and incorporating physical or economical constraints;(see para 37-52 and equation 1-12- typically a first principles model may contain tens to thousands of process variables, such as mass flows, vassal holdups, pressures and temperatures of liquids and vapors at different locations of a process, and the like, and may contain from a few to millions of mathematical equations and parameters, depending on the size and complexity of the underlying process. Equation 4 comprises various process constraints, such as the maximum capacity of an equipment when a flow control valve opened to 100%, high and/or low limits of a process variables' operation, and the like.)

Regarding claim 4 and 16 
Zhao further teaches wherein the measurements of each process variable are loaded in a time-series format or structured data format from at least one of a plant historian data, plant asset database, plant management system, formatted spreadsheet, formatted text file, and formatted binary file. (see para 36-he training data for the model calibration are generated by various components of a manufacturing plant and are sampled using a plurality of sensors (e.g., 109A-109I, 106, 107) strategically placed in the plant and are stored in a historian database 111 as plant operation historian data, as shown in FIG. 1. In some embodiments, the training data may be stored in other locations in memory. See para 48-The input variables data may be continuously sampled from process measurements in a format of time-series.)

Regarding claim 5 and 17 
Zhao does not teach wherein the measurements that are invalid in quality include at least one of: missing values, frozen signals, outlier values, values out of process in high and low limits, and extremely high noisy values. collected process time series data may contain segments of samples over periods such as unit/equipment shut-downs, measurement equipment errors, variable values at High/Low limits, control output saturated or frozen, etc.
However, Achin further teaches wherein the measurements that are invalid in quality include at least one of: missing values, frozen signals, outlier values, values out of process in high and low limits, and extremely high noisy values. collected process time series data may contain segments of samples over periods such as unit/equipment shut-downs, measurement equipment errors, variable values at High/Low limits, control output saturated or frozen, etc. (see para 111-In some embodiments, processing a prediction problem's dataset includes characterizing the dataset. Characterizing the dataset may include identifying potential problems with the dataset, including but not limited to identifying data leaks (e.g., scenarios in which the dataset includes a feature that is strongly correlated with the target, but the value of the feature would not be available as input to the predictive model under the conditions imposed by the prediction problem), detecting missing observations, detecting missing variable values, identifying outlying variable values, and/or identifying variables that are likely to have significant predictive value (“important variables”).)


Regarding claim 6 and 18 
Zhao does not teach repairing the invalid in quality measurements by at least one of: filing in missing values using interpolation, applying none-phase-shift filters to de-trend drifting and filter noisy values, replacing values with model-produced values, up-sampling values with snapshots or calculated averages, and down-sampling values with interpolated values.
However, Achin further teaches repairing the invalid in quality measurements by at least one of: filing in missing values using interpolation, applying none-phase-shift filters to de-trend drifting and filter noisy values, replacing values with model-produced values, up-sampling values with snapshots or calculated averages, and down-sampling values with interpolated values. (see para 112-processing a prediction problem's dataset includes applying feature engineering to the dataset. Applying feature engineering to the dataset may include combining two or more features and replacing the constituent features with the combined feature, extracting different aspects of date/time variables (e.g., temporal and seasonal information) into separate variables, normalizing variable values, infilling missing variable values, etc. see para 193-Predictive modeling system 100 may include automated procedures for outlier detection and replacement, missing value imputation, and the detection and treatment of other data anomalies, requiring less skill and effort by the user.)


 
Regarding claim 7 and 19 
Zhao does not teach wherein deriving the one or more feature variables and corresponding values includes using at least one of: an engineering equation, engineering domain knowledge, plant economics equations, plant economics domain knowledge, planning and scheduling knowledge, primal and dual information resulting from an economic optimization of the underlying plant asset, a nonlinear transform, a logarithm transform, quadratic or polynomial transform, a statistical measurement over time for a time-series dataset, a calculation of a moving average value, estimates of rate of change, a calculation of standard deviation over time, a calculation of moving standard deviation, and a calculation of moving changing rate.
However, Achin further teaches wherein deriving the one or more feature variables and corresponding values includes using at least one of: an engineering equation, engineering domain knowledge, plant economics equations, plant economics domain knowledge, planning and scheduling knowledge, primal and dual information resulting from an economic optimization of the underlying plant asset, a nonlinear transform, a logarithm transform, quadratic or polynomial transform, a statistical measurement over time for a time-series dataset, a calculation of a moving average value, estimates of rate of change, a calculation of standard deviation over time, a calculation of moving standard deviation, and a calculation of moving changing rate. (see para 124-Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. see para 318- the system may create derived features from “more important” features in the dataset. In this context, a feature may be classified as “more important” if the predictive value of the feature is greater than a threshold value, if the feature has one of the N highest predictive values among the features in the dataset, if the feature does not have one of the M lowest predictive values among the features in the dataset, etc. In some embodiments, the system 100 may calculate the predictive values of derived features using the method 900.)

Regarding claim 8 and 20
Achin teaches wherein deriving the one or more feature variables and corresponding values. 

Zhao further teaches engineering domain knowledge, and wherein engineering domain knowledge includes at least one of: computation of a compression efficiency of a compressor, computation of a flooding factor of a distillation column, computation of internal refluxes flow, and a user defined key performance indicator for the subject industrial process. (see para 006-In practice, the continuous calculation or estimation of various process KPIs are more desirable, for example, a distillation column's flooding risk factor will be extremely important for an operator to watch and monitor continuously, such that once the risk factor gets close to a critical threshold, an early warning may be triggered, and corresponding actions may be taken so that the unwanted plant shutdown due to column flooding can be prevented timely. See para 009-it very important for the process engineer/operator to keep the process operation safe or at an optimal operation condition, such as distillation columns' flooding risk factor, column efficiency, output product quality, reactors' conversion efficiency or a furnace energy consumption rate, etc)

Regarding claim 9
Achin teaches wherein deriving the one or more feature variables and corresponding values. 

Zhao further teaches plant economics domain knowledge, and wherein plant economics domain knowledge includes at least one of: optimization of an underlying asset model, computation of a corresponding objective function, and the computation of all primal and dual values resulting from the solution of the underlying optimization problem. (see para 15-the process engineers and operators may also use this information to better understand unexpected events, focus the investigation of an undesirable plant event on the system presented root-cause variables, and take early actions, if necessary, based on the KPI-related monitoring and alarming. As a result, the information may lower the risks of reoccurrence of the events, and ultimately prevent the undesirable events from future operations and reduce the economic loss in manufactory plants. See para 90- the target optimizer module 724 may retrieve the input data from any point of the plant communicatively coupled to the system 720 via the network interface 721 and/or input/output device interface 728.)

Regarding claim 10 and 21 
Zhao further teaches wherein the process model is built using a simplified first principles model, a hybrid model, a surrogate model, or a regression model. (see para 46-the hybrid analyzer 260 may be provided with a single inferential model for calculating KPIs. The inferential model is trained using the selected measurable process variables as input data, and the KPI's values calculated by the calibrated first principles model (of 210) as output data. Then, the hybrid analyzer in step 230 uses the trained inferential model (of 220) to generate continuous estimations of targeted KPIs by continuously sampling at a consistent sampling rate (e.g., 1 sample per minute) with process variables as inputs.)

Regarding claim 11 and 22 
Zhao further teaches wherein the process model is trained as a clustering model, classification model, a dimension-reduction model, or a deep-learning neural network model. (see para 46-50-training the inferential model comprises the following sub-steps (by the hybrid analyzer 260 as part of method 200Fourth, the hybrid analyzer 260 divides the available dataset into two groups: a training set and a validation set in a percentage (e.g., 70% for training and 30% for validation) in a fixed or random selection.)

Regarding claim 12 and 23 
Zhao further teaches wherein deploying the process model includes executing the process model to monitor, predict, or perform one or more asset optimization tasks for the real-time operations of the subject industrial process.(see para 008-010-The invention allows process engineers and operators to deploy numerous well-developed first principles models online for KPI calculation and real-time prediction estimation, providing a powerful solution to many issues faced at the plant. In this manner the present invention may provide up-to-date process KPIs to reflect the changes in process equipment and/or operation conditions. As a result, the unit (process) operation becomes more transparent to process engineers and/or operators than before and enable them to address many practical operational performance issues of today, such as preventing column flooding and avoiding unwanted plant shutdown. See para 30-the present invention may use continuous KPIs as indicators in performing root-cause-analysis of undesirable plant events)

Regarding claim 13 
Zhao further teaches wherein deploying the process model and performing online PSE optimization includes self-monitoring and detection on model and PSE solution performance degradation by using one or more quantitative or statistical measurement. (see para 008-the invention allows process engineers and operators to deploy numerous well-developed first principles models online for KPI calculation and real-time prediction estimation, providing a powerful solution to many issues faced at the plant. See para 12-15- the computer system and methods may then use the continuous KPI values relevant to a particular undesirable plant event (i.e., event-relevant KPIs) to search for precursor candidates for the undesirable plant event from the thousands of process variables measurements. The system and methods may then apply qualitative and quantitative analysis to more granularly investigate the identified precursor candidates to determine the impacts of each candidate and focus the investigation of an undesirable plant event on the system presented root-cause variables, and take early actions, if necessary, based on the KPI-related monitoring and alarming. As a result, the information may lower the risks of reoccurrence of the events, and ultimately prevent the undesirable events from future operations and reduce the economic loss in manufactory plants. See para 52- Further, the hybrid analyzer 260 includes steady-state auto-detection and inferential bias adaptation capabilities, which allows the hybrid analyzer to address the reliability of the process model output over a wide operating range.)

Regarding claim 14 
Zhao further teaches wherein deploying the process model and performing online PSE optimization further includes auto-calibrating and auto-validating functionality and starting a model adaptation process by using available recent performance data of the system and process measurements.(see para 10- The system and methods further provide for periodic online model calibrations and automatic inferential model adaptations for maintaining the model when the process operation scheme changes. In this manner the present invention may provide up-to-date process KPIs to reflect the changes in process equipment and/or operation conditions. As a result, the unit (process) operation becomes more transparent to process engineers and/or operators than before and enable them to address many practical operational performance issues of today, such as preventing column flooding and avoiding unwanted plant shutdown. see para 34 The output values generated by the hybrid model on the system computer 101 may provide to the instrumentation computer 105 over the network 108 for operator to view, or may be provided to automatically program any other component of the DCS 104, or any other plant control system or processing system coupled to the DCS system 104-See para 48- Fifth, the hybrid analyzer 260 fits the model with training set of input and output data, and, then, use the validation dataset to validate the model, so as to minimize the model's prediction error. See para 51- The calibrated and trained hybrid analyzer resulting from 210 and 220 is then deployed online to provide effective monitoring and fault detection on those targeted KPIs. Further, in an online running mode, the hybrid analyzer 260 provides a readily self-adaptable framework to re-calibrate the first principles model and update the inferential model for a persistent performance.)



Regarding claim 15
Zhao teaches a computer system for building and deploying a model to optimize assets in an industrial process, (see para 009-010 and fig 8 computer system and methods may build, calibrate, and deploy a hybrid first principles and inferential model online to generate continuous KPIs for representing plant events. A hybrid model may provide reliable, accurate and continuous KPI value estimations in an online application. The invention allows process engineers and operators to deploy numerous well-developed first principles models online for KPI calculation and real-time prediction estimation, providing a powerful solution to many issues faced at the plant. As a result, the unit (process) operation becomes more transparent to process engineers and/or operators than before and enable them to address many practical operational performance issues of today, such as preventing column flooding and avoiding unwanted plant shutdown. See para 15-As such, the system and methods provide process engineers and operators with a highly efficient tool for event causality analysis in various process industry applications, including but not limited to, undesirable events root-cause analysis, operational trouble-shooting, and process faults detection and identification, as well as plant risk management.) the method comprising:
a processor operatively coupled to a data storage system,(See Fig 7-8)  the processor configured to implement:
a data preparation module configured to: generate a dataset by loading a set of process variables of a subject industrial process, each process variable including measurements related to at least one component of the subject industrial process;( see para 009-A dataset consisting of model required measurements from a plant operation historian is retrieved and auto-data-slicing is applied to the dataset for data preprocessing and data selection. See para 36-the training data for the model calibration are generated by various components of a manufacturing plant and are sampled using a plurality of sensors (e.g., 109A-109I, 106, 107) strategically placed in the plant and are stored in a historian database 111 as plant operation historian data, as shown in FIG. 1. In some embodiments, the training data may be stored in other locations in memory. The hybrid analyzer 260 may include a variable selection component for selecting one or more measurable process variables from the training data as input data for performing the model calibration).

Examiner note:  Database 111 is a dataset by loading a set of measured process variable. 

identify and removing measurements that are invalid in quality for modeling a failure in the subject industrial process; (see para 11-The computer system and methods may then use the continuous KPI values relevant to a particular undesirable plant event (i.e., event-relevant KPIs) to search for precursor candidates for the undesirable plant event from the thousands of process variables measurements. see para 69-Using the selected time intervals, at step 430, the search engine performs an initial elimination of process variables as part of the search process of potential precursors of the undesirable process behavior. The initial elimination removes process variables with poor overall correlations to the KPI, by the search engine only selecting process variable with global correlation above a specific threshold at the selected time intervals.)

identify groups of highly correlated inputs by performing cross-correlation analysis on the dataset; (see para 12-the system and methods may then perform a cross-correlation analysis between the loaded process variables and the event-relevant KPIs of the selected time intervals, and thereby calculate a correlation score for each loaded process variable. See para 70-At step 440, the search engine then computes cross-correlation curves for the selected process variables over the selected time intervals. Then, the search engine calculates a cross-correlation score for each cross correlation curve by evaluating the positive and negative integral of the respective cross correlation curve. See para 86- FIG. 6G illustrates the operating regime discovery process for identifying precursor sets for different operating regimes. In FIG. 6G, time series sliding windows, along with an unsupervised learning algorithm, are used to identify clusters of precursor sets for sample operating regimes 1, 4, and 6 as shown. Only process variables determined as having high correlation scores for predicting flood variables in the cross-correlation analysis shown in FIG. 6F are used identify the clusters of precursor sets in FIG. 6G.)

select features of the dataset using (a) a representative input from each identified group of highly correlated inputs, (see para 71-72-at step 460, the search engine selects curves for all process variables with an accumulated score above a configured threshold, thereby eliminating all process variables as candidate precursors with scores below the configured threshold. This selection results in a dramatic reduction of the number of available candidates for precursors.

(b) measurements of process variables not in the identified groups of highly correlated inputs; (see para 36-The hybrid analyzer 260 may include a variable selection component for selecting one or more measurable process variables from the training data as input data for performing the model calibration. See para 84- The step of FIG. 6C uses raw and derived process variable measurements for building a trained inferential model)

Examiner note: Examiner consider the raw process variables are the measured process variables not identified in the groups of highly corelated inputs.

a module development module configured to build and train a process model based on the selected features of the dataset; (see para 46-The inferential model is trained using the selected measurable process variables as input data, and the KPI's values calculated by the calibrated first principles model (of 210) as output data. see para 84- The step of FIG. 6C uses raw and derived process variable measurements for building a trained inferential model. The trained inferential model then estimates C2 splitter flooding relevant KPI values continuously between steady-state regimes. As shown in FIG. 6D, the first principles model and inferential model are used together over a time series as a hybrid model to generate continuous KPIs for predicting C2 splitter flooding behavior. and

an executing module configured to deploy the process model to optimize assets for real-time operations of the subject industrial process. (see para 008- The invention allows process engineers and operators to deploy numerous well-developed first principles models online for KPI calculation and real-time prediction estimation, providing a powerful solution to many issues faced at the plant. See para 51-The calibrated and trained hybrid analyzer resulting from 210 and 220 is then deployed online to provide effective monitoring and fault detection on those targeted KPIs. Further, in an online running mode, the hybrid analyzer 260 provides a readily self-adaptable framework to re-calibrate the first principles model and update the inferential model for a persistent performance.)

Zhao does not teach enriching the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables.

In the related field of invention, Achin teaches enrich the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables; (see para 27-determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model. see para 59-60- the data indicative of the characteristics of the prediction problems includes data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, e-commerce, retail, internet-based advertising, internet-based recommendation engines, etc.); the provenance of the variables (e.g., whether each variable was acquired directly from automated instrumentation, from human recording of automated instrumentation, from human measurement, from written human response, from verbal human response, etc.); the existence and performance of known predictive modeling solutions for the prediction problem; etc. by identifying the time measurement variable in datasets corresponding to time-series prediction problems. see para 128- At step 412 of method 400, the user may refine the dataset (e.g., based on the results of the dataset evaluation). Such refinement may include selecting methods for handling missing values or outliers for one or more features, changing an interpreted variable's type, altering the transformations under consideration, eliminating features from consideration, directly editing particular values, transforming features using a function, combining the values of features using a formula, adding entirely new features to the dataset, etc.)

Examiner note: Examiner consider the refined dataset includes a new features with the corresponding predictive values which are added to the dataset. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of building and deploying a model to optimize assets in an industrial process as disclosed by Zhao to include enrich the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables as taught by Achin in the system of Zhao in order to develop, select, and/or understand predictive models with the model-specific predictive value of the feature for each of the prediction problems and using the predictive model on the test dataset to determine how well the model predicts the value of the target, relative to actual observations of the target.  (Abstract and para 002, Achin)


Regarding claim 24
Zhao further teaches a configuration module configured to automatically select a model type for the model development module to build and train the process model. (See para 10-The system and methods further provide for periodic online model calibrations and automatic inferential model adaptations for maintaining the model when the process operation scheme changes. See para 46-The method continues by the hybrid analyzer 260 training an inferential model at step 220 of FIG. 2A. The inferential model may be a linear model, such as a partial least squares (PLS) model, a piecewise-linear nonlinear PLS model or a preferred nonlinear neural-network (NN) type model)



Conclusion


10.           Claims 1-25 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130246316 A1 Zhao et al.
Discussing a method for automated data screening and selection in model identification and model adaptation in multivariable process control is disclosed. Data sample status information, PID control loop associations and internally built MISO (Multi-input, Single-output) predictive models are employed to automatically screen individual time-series of data, and based on various criteria bad data is automatically identified and marked for removal. The resulting plant step test/operational data is also repaired by interpolated replacement values substituted for certain removed bad data that satisfy some conditions.
WO 2018009546 A1 Modi et al.
Discussing the system to construct a calibrated operation-centric first-principles model suitable for online deployment to monitor, predict, and control real-time plant operations.


11.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147